--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FOR VALUE RECEIVED, Naked Brand Group Inc., a Nevada corporation (the
“Borrower), promises to pay to JIANYING LUO or its Assignees (the “Lender”) the
Principal Sum along with the Interest and any other fees according to the terms
herein. This Note will become effective only upon execution by both parties and
delivery of the first payment of Consideration by the Lender (the “Effective
Date”).


The Principal Sum is $53,300 (fifty three thousand three hundred) plus accrued
and unpaid interest and any other fees. The consideration of $53,300 (fifty
three thousand three hundred) is payable by the Lender upon closing of this
Note. The Maturity Date is 6 (six) months from the Effective Date of receipt of
payment (the “Maturity Date”) and is the date upon which the Principal Sum of
this Note, as well as any unpaid interest shall be due and payable.


1. Repayment. The Borrower may repay this Note at any time on or before the date
of Maturity without penalty. Payments are due as outlined in the Payment
Schedule (Exhibit A) during the term of the Note in (each a “Regular
Repayment”), totalling $61,295 over the term of the Note.


2. Interest. The Note shall be subject to a one-time interest charge of 15%
applied to the principal balance at issuance.


3. Fee. The Borrower will issue 25,000 shares of fully paid and non-assessable
common stock of the Borrower to Yvonne Gasarch (the “Subscriber”) as a fee to be
issued within fifteen (15) days of the Effective Date, subject to the Lender and
the Subscriber completing and delivering to the Company the Investor
Questionnaires and representations attached hereto as Exhibits C and D.


4. Default.  The following events (the “Default Events”) will result in an event
of default under this Note, subject to an overriding grace period of 14 days
whereby this Note will not enter into default unless the Default Events are not
cured within 14 days of their occurrence: (i) Borrower shall fail to pay any
principal and interest payment under this Note when due and payable; or (ii) the
Borrower generally fails to pay, or admits in writing its inability to pay, its
debts as they become due, subject to applicable grace periods, if any; or (iii)
the Borrower shall make a general assignment for the benefit of its creditors;
or (iv) the Borrower shall file a petition for relief under any bankruptcy,
insolvency, or similar law (domestic or foreign); or (v) an involuntary
proceeding shall be commenced or filed against the Borrower in excess of
$50,000.


5. Remedies.  In the event of default, the outstanding principal amount of this
Note, Interest and other amounts owing in respect thereof shall become, at the
Lender’s election, immediately due and payable in cash at the Mandatory Default
Amount.  The Mandatory Default Amount consists of (i) the outstanding principal
amount of this Note; (ii) any unpaid interest consisting of 15% of the
outstanding principal amount; and (iii) reimbursement of reasonable attorneys
fee and costs.


6 Security. The amounts due under this Note will be unsecured.


7. Assignability.  The Borrower shall not assign this Note.  This Note will be
binding upon the Borrower and its successors and will accrue to the benefit of
the Lender and may be assigned by the Lender to anyone of its choosing without
the Borrower’s approval.


 
 

--------------------------------------------------------------------------------

 
8. Governing Law.  This Note will be governed by, and enforced in accordance
with the laws of the Province of British Columbia.


9. Currency. All amounts stated in this note are in Canadian Dollars

 
DATED this 12th Day of February, 2014


 
Borrower:


/s/ Joel Primus                                                                
Joel Primus
Naked Brand Group Inc.
Chief Executive Officer


Date: February 11, 2014


Lender:
 
/s/ Jianying Luo                                                                
Jianying Luo


Date: February 11, 2014

 
2

--------------------------------------------------------------------------------

 



Exhibit A


Dates will be prorated to the actual Effective Date. This schedule is prepared
with the assumption that Consideration is received on February 12, 2014.


Date
Principal
Interest
Total Payment
March 12, 2014
$ 8,884
$ 1,333
$ 10,217
April 12, 2014
$ 8,884
$ 1,333
$ 10,217
May 12, 2014
$ 8,884
$ 1,333
$ 10,217
June 12, 2014
$ 8,884
$ 1,333
$ 10,217
July 12, 2014
$ 8,884
$ 1,333
$ 10,217
August 12, 2014
$ 8,880
$ 1,330
$ 10,210
Total payments
$ 53,300
$ 7,995
$ 61,295




 
3

--------------------------------------------------------------------------------

 
 
Exhibit B
 
INVESTOR QUESTIONNAIRE
 
TO BE COMPLETED BY LENDER
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Promissory Note between Naked Brand Group Inc. (the
“Issuer”) and the undersigned (the “Subscriber”).
 
The purpose of this Investor Questionnaire (this “Questionnaire”) is to assure
the Issuer that the Subscriber will meet certain requirements of National
Instrument 45-106 (“NI 45-106”).  The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination.
 
The Subscriber covenants, represents and warrants to the Issuer that:
 
 
1.
if the Subscriber is not a resident of Ontario, the Subscriber is (tick one or
more of the following boxes):

                                o
(A)
a director, executive officer, founder or control person of the Issuer or an
affiliate of the Issuer;
                                o
(B)
a spouse, parent, grandparent, brother, sister, child or grandchild of a
director, executive officer, founder or control person of the Issuer or an
affiliate of the Issuer;
                                o
(C)
a parent, grandparent, brother, sister, child or grandchild of the spouse of a
director, executive officer, founder or control person of the Issuer or an
affiliate of the Issuer;
                                o
(D)
a close personal friend of a director, executive officer, founder or control
person of the Issuer;
                                o
(E)
a close business associate of a director, executive officer, founder or control
person of the Issuer or an affiliate of the Issuer;
                                þ
(F)
an accredited investor;
                                o
(G)
a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F; or
                                o
(H)
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F;

 
 
 

--------------------------------------------------------------------------------

 
 
2.
if the Subscriber has checked box B, C, D, E, G or H in Section 1 above, the
director, executive officer, founder or control person of the Issuer with whom
the undersigned has the relationship is:

 
and the Subscriber has known such person for _____ years.
 
(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box G or H, also indicate which of A to
F describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals.  Please
attach a separate page if necessary);
 
 
3.
if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes):

                                o
(A)
a founder of the Issuer;
                                o
(B)
an affiliate of a founder of the Issuer;
                                o
(C)
a spouse, parent, brother, sister, grandparent, grandchild or child of an
executive officer, director or founder of the Issuer;
                                o
(D)
a control person of the Issuer; or
                                o
(E)
an accredited investor;

 
 
4.
if the Subscriber has checked box C in Section 3 above, the executive officer,
director or founder of the Issuer with whom the undersigned has the relationship
is:

 
and the Subscriber has known such person for ________ years.
 
(Instructions to Subscriber:  fill in the name of each executive officer,
director or founder which you have the above-mentioned relationship with.); and
 
 
5.
if the Subscriber has ticked box F in Section 1 or box E in Section 3 above, the
Subscriber satisfies one or more of the categories of “accredited investor” (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):

 
 
 o
(a) an individual who either alone or with a spouse beneficially owns financial
assets (as defined in NI 45-106) having an aggregate realizable value that
before taxes, but net of any related liabilities, exceeds CDN$1,000,000;

 
 
 

--------------------------------------------------------------------------------

 
 
 o
(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 
 
 o
(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 
 
 o
(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 
 
 o
(e) a person registered under securities legislation of a jurisdiction of Canada
as an advisor or dealer, or an individual registered or formerly registered as a
representative of such an adviser or dealer, other than a limited market dealer
registered under the Securities Act (Ontario) or the Securities Act
(Newfoundland);

 
 
 o
(f) an investment fund that distributes or has distributed its securities only
to: (i) persons that are or were accredited investors at the time of
distribution, (ii) persons that acquire or acquired securities in the sections
referred to in Sections 2.10 [Minimum amount investment] or 2.19 [Additional
investment in investment funds] of NI 45-106; or (iii) persons described in (i)
or (iii) that acquire or acquired securities under Section 2.18 [Investment fund
reinvestment] of NI 45-106; or

 
 
 o
(g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

 
The Subscriber acknowledges and agrees that the Subscriber may be required by
the Issuer to provide such additional documentation as may be reasonably
required by the Issuer and its legal counsel in determining the Subscriber’s
eligibility to acquire the Securities under relevant legislation.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the 11th day of February, 2014.
 


JIANYING LUO
 
 
 /s/ Jianying Luo
Signature
 
 
 

 


 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


TO BE COMPLETED BY LENDER


CERTIFICATE OF NON-U.S. SHAREHOLDER


In connection with the issuance of a promissory note (the “Note”) of Naked Brand
Group Inc., a Nevada corporation (“Naked”), to the undersigned, the undersigned
hereby agrees, acknowledges, represents and warrants that:


1.           the undersigned is not a “U.S. Person” as such term is defined by
Rule 902 of Regulation S under the United States Securities Act of 1933, as
amended (“U.S. Securities Act”) (the definition of which includes, but is not
limited to, an individual resident in the U.S. and an estate or trust of which
any executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);


2.           neither the Note nor any of the securities underlying the Note
(collectively, the “Securities”) have been or will be registered under the U.S.
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the U.S. Securities Act and in compliance with any applicable
state and foreign securities laws;


3.           the undersigned understands and agrees that offers and sales of any
of the Securities prior to the expiration of a period of six months after the
date of original issuance of the Securities (the six month period hereinafter
referred to as the “Distribution Compliance Period”) shall only be made in
compliance with the safe harbor provisions set forth in Regulation S, pursuant
to the registration provisions of the U.S. Securities Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
U.S. Securities Act or an exemption therefrom and in each case only in
accordance with applicable state and foreign securities laws;


4.           the undersigned understands and agrees not to engage in any hedging
transactions involving any of the Securities unless such transactions are in
compliance with the provisions of the U.S. Securities Act and in each case only
in accordance with applicable state and provincial securities laws;


5.           the undersigned is acquiring the Securities for investment only and
not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Naked
Securities in the United States or to U.S. Persons;


6.            the undersigned has not acquired the Securities as a result of,
and will not itself engage in, any directed selling efforts (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
the Securities which would include any activities undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Securities; provided,
however, that the undersigned may sell or otherwise dispose of the Securities
pursuant to registration thereof under the U.S. Securities Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements;


7.           the statutory and regulatory basis for the exemption claimed for
the sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act or any applicable state and
provincial securities laws;


 
 

--------------------------------------------------------------------------------

 
8.           except as set out in the Note, Naked has not undertaken, and will
have no obligation, to register any of the Securities under the U.S. Securities
Act;


9.           Naked is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the undersigned
contained in the Note and this Certificate, and the undersigned will hold
harmless Naked from any loss or damage either one may suffer as a result of any
such acknowledgements, agreements, representations and/or warranties made by the
undersigned not being true and correct;


10.           the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Securities and, with respect to applicable resale
restrictions, is solely responsible (and Naked is not in any way responsible)
for compliance with applicable resale restrictions;


11.           the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from Naked in
connection with the acquisition of the Securities, and to obtain additional
information, to the extent possessed or obtainable by Naked without unreasonable
effort or expense;


12.            the books and records of Naked were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Securities under the Note have been made available for inspection by the
undersigned, the undersigned’s attorney and/or advisor(s);


13.           the undersigned (i) is able to fend for itself in connection with
the acquisition of the Securities; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities; and (iii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment;


14.           the undersigned is not aware of any advertisement of any of the
Securities and is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;


15.           except as set out in the Note, no Person has made to the
undersigned any written or oral representations:
 
(a) that any Person will resell or repurchase any of the Securities;
 
(b) that any Person will refund the purchase price of any of the Securities;
 
(c) as to the future price or value of any of the Securities; or
 
 
(d) that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities on any stock exchange or automated
dealer quotation system;



16.            none of the Securities are listed on any stock exchange or
automated dealer quotation system and, except as set out in the Note, no
representation has been made to the undersigned that any of the Securities will
become listed on any stock exchange or automated dealer quotation system;


 

--------------------------------------------------------------------------------

 
17.           the undersigned is outside the United States when receiving and
executing this Certificate and is acquiring the Securities as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part and no
other Person has a direct or indirect beneficial interest in the Securities;
 
18.           neither the U.S. Securities and Exchange Commission nor any other
securities commission or similar regulatory authority has reviewed or passed on
the merits of the Securities;


19.            the Securities are not being acquired, directly or indirectly,
for the account or benefit of a U.S. Person or a Person in the United States;


20.           the undersigned acknowledges and agrees that Naked shall refuse to
register any transfer of Securities not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act; and


21.           the undersigned understands and agrees that the Securities will
bear the following legend:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”


IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.


 
/s/ Jianying Luo
JIANYING LUO

 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
INVESTOR QUESTIONNAIRE
 
TO BE COMPLETED BY SUBSCRIBER
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Promissory Note between Naked Brand Group Inc. (the
“Issuer”) and the undersigned (the “Subscriber”).
 
The purpose of this Investor Questionnaire (this “Questionnaire”) is to assure
the Issuer that the Subscriber will meet certain requirements of National
Instrument 45-106 (“NI 45-106”).  The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination.
 
The Subscriber covenants, represents and warrants to the Issuer that:
 
 
1.
if the Subscriber is not a resident of Ontario, the Subscriber is (tick one or
more of the following boxes):

                               o
(A)
a director, executive officer, founder or control person of the Issuer or an
affiliate of the Issuer;
                               o
(B)
a spouse, parent, grandparent, brother, sister, child or grandchild of a
director, executive officer, founder or control person of the Issuer or an
affiliate of the Issuer;
                               o
(C)
a parent, grandparent, brother, sister, child or grandchild of the spouse of a
director, executive officer, founder or control person of the Issuer or an
affiliate of the Issuer;
                               o
(D)
a close personal friend of a director, executive officer, founder or control
person of the Issuer;
                               o
(E)
a close business associate of a director, executive officer, founder or control
person of the Issuer or an affiliate of the Issuer;
                               þ
(F)
an accredited investor;
                               o
(G)
a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F; or
                               o
(H)
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F;

 
 

--------------------------------------------------------------------------------

 
 
2.
if the Subscriber has checked box B, C, D, E, G or H in Section 1 above, the
director, executive officer, founder or control person of the Issuer with whom
the undersigned has the relationship is:

 
and the Subscriber has known such person for _____ years.
 
(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box G or H, also indicate which of A to
F describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals.  Please
attach a separate page if necessary);
 
 
3.
if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes):

                                o
(A)
a founder of the Issuer;
                                o
(B)
an affiliate of a founder of the Issuer;
                                o
(C)
a spouse, parent, brother, sister, grandparent, grandchild or child of an
executive officer, director or founder of the Issuer;
                                o
(D)
a control person of the Issuer; or
                                o
(E)
an accredited investor;

 
 
4.
if the Subscriber has checked box C in Section 3 above, the executive officer,
director or founder of the Issuer with whom the undersigned has the relationship
is:

 
and the Subscriber has known such person for ________ years.
 
(Instructions to Subscriber:  fill in the name of each executive officer,
director or founder which you have the above-mentioned relationship with.); and
 
 
5.
if the Subscriber has ticked box F in Section 1 or box E in Section 3 above, the
Subscriber satisfies one or more of the categories of “accredited investor” (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):

 
 
 o
(a) an individual who either alone or with a spouse beneficially owns financial
assets (as defined in NI 45-106) having an aggregate realizable value that
before taxes, but net of any related liabilities, exceeds CDN$1,000,000;

 
 
 o
(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 
 

--------------------------------------------------------------------------------

 
 
 o
(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 
 
 o
(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 
 
 o
(e) a person registered under securities legislation of a jurisdiction of Canada
as an advisor or dealer, or an individual registered or formerly registered as a
representative of such an adviser or dealer, other than a limited market dealer
registered under the Securities Act (Ontario) or the Securities Act
(Newfoundland);

 
 
 o
(f) an investment fund that distributes or has distributed its securities only
to: (i) persons that are or were accredited investors at the time of
distribution, (ii) persons that acquire or acquired securities in the sections
referred to in Sections 2.10 [Minimum amount investment] or 2.19 [Additional
investment in investment funds] of NI 45-106; or (iii) persons described in (i)
or (iii) that acquire or acquired securities under Section 2.18 [Investment fund
reinvestment] of NI 45-106; or

 
 
 o
(g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

 
The Subscriber acknowledges and agrees that the Subscriber may be required by
the Issuer to provide such additional documentation as may be reasonably
required by the Issuer and its legal counsel in determining the Subscriber’s
eligibility to acquire the Securities under relevant legislation.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
11th day of February, 2014.
 



   
/s/ Yvonne Gasarch
Signature
 
 




 

--------------------------------------------------------------------------------

 

EXHIBIT E


TO BE COMPLETED BY SUBSCRIBER


CERTIFICATE OF NON-U.S. SHAREHOLDER


In connection with the issuance of a promissory note (the “Note”) of Naked Brand
Group Inc., a Nevada corporation (“Naked”), to the undersigned, the undersigned
hereby agrees, acknowledges, represents and warrants that:


1.           the undersigned is not a “U.S. Person” as such term is defined by
Rule 902 of Regulation S under the United States Securities Act of 1933, as
amended (“U.S. Securities Act”) (the definition of which includes, but is not
limited to, an individual resident in the U.S. and an estate or trust of which
any executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);


2.           neither the Note nor any of the securities underlying the Note
(collectively, the “Securities”) have been or will be registered under the U.S.
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the U.S. Securities Act and in compliance with any applicable
state and foreign securities laws;


3.           the undersigned understands and agrees that offers and sales of any
of the Securities prior to the expiration of a period of six months after the
date of original issuance of the Securities (the six month period hereinafter
referred to as the “Distribution Compliance Period”) shall only be made in
compliance with the safe harbor provisions set forth in Regulation S, pursuant
to the registration provisions of the U.S. Securities Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
U.S. Securities Act or an exemption therefrom and in each case only in
accordance with applicable state and foreign securities laws;


4.           the undersigned understands and agrees not to engage in any hedging
transactions involving any of the Securities unless such transactions are in
compliance with the provisions of the U.S. Securities Act and in each case only
in accordance with applicable state and provincial securities laws;


5.           the undersigned is acquiring the Securities for investment only and
not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Naked
Securities in the United States or to U.S. Persons;


6.            the undersigned has not acquired the Securities as a result of,
and will not itself engage in, any directed selling efforts (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
the Securities which would include any activities undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Securities; provided,
however, that the undersigned may sell or otherwise dispose of the Securities
pursuant to registration thereof under the U.S. Securities Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements;


7.           the statutory and regulatory basis for the exemption claimed for
the sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act or any applicable state and
provincial securities laws;


 

--------------------------------------------------------------------------------

 
8.           except as set out in the Note, Naked has not undertaken, and will
have no obligation, to register any of the Securities under the U.S. Securities
Act;


9.           Naked is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the undersigned
contained in the Note and this Certificate, and the undersigned will hold
harmless Naked from any loss or damage either one may suffer as a result of any
such acknowledgements, agreements, representations and/or warranties made by the
undersigned not being true and correct;


10.           the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Securities and, with respect to applicable resale
restrictions, is solely responsible (and Naked is not in any way responsible)
for compliance with applicable resale restrictions;


11.           the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from Naked in
connection with the acquisition of the Securities, and to obtain additional
information, to the extent possessed or obtainable by Naked without unreasonable
effort or expense;


12.            the books and records of Naked were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Securities under the Note have been made available for inspection by the
undersigned, the undersigned’s attorney and/or advisor(s);


13.           the undersigned (i) is able to fend for itself in connection with
the acquisition of the Securities; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities; and (iii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment;


14.           the undersigned is not aware of any advertisement of any of the
Securities and is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;


15.           except as set out in the Note, no Person has made to the
undersigned any written or oral representations:
 
(a) that any Person will resell or repurchase any of the Securities;
 
(b) that any Person will refund the purchase price of any of the Securities;
 
(c) as to the future price or value of any of the Securities; or
 
 
(d) that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities on any stock exchange or automated
dealer quotation system;



 

--------------------------------------------------------------------------------

 
16.            none of the Securities are listed on any stock exchange or
automated dealer quotation system and, except as set out in the Note, no
representation has been made to the undersigned that any of the Securities will
become listed on any stock exchange or automated dealer quotation system;


17.           the undersigned is outside the United States when receiving and
executing this Certificate and is acquiring the Securities as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part and no
other Person has a direct or indirect beneficial interest in the Securities;
 
18.           neither the U.S. Securities and Exchange Commission nor any other
securities commission or similar regulatory authority has reviewed or passed on
the merits of the Securities;


19.            the Securities are not being acquired, directly or indirectly,
for the account or benefit of a U.S. Person or a Person in the United States;


20.           the undersigned acknowledges and agrees that Naked shall refuse to
register any transfer of Securities not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act; and


21.           the undersigned understands and agrees that the Securities will
bear the following legend:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”


IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.


 
/s/ Yvonne Gasarch
YVONNE GASARCH





 

--------------------------------------------------------------------------------

 
